Citation Nr: 1429680	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

Whether new and material evidence has been received to reopen the claims of service connection for bilateral hearing loss disability and tinnitus, and if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the RO.  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for bilateral hearing loss disability and tinnitus in November 2007; he was notified the decision and apprised of his appellate rights, but did not file an appeal or present new and material evidence within 1 year.  

2.  The evidence received since the denial relates to previously unestablished facts that tend to substantiate the claims.  

3.  The currently demonstrated  bilateral sensorineural hearing loss disability and tinnitus are shown as likely as not to be due the Veteran's exposure to hazardous noise levels incident to his duties during service.  


CONCLUSIONS OF LAW

1.  The new and material evidence has been presented to reopen the previously denied claims of service connection for a bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).  

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss disability and tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection was denied by the RO for bilateral hearing loss disability and tinnitus in November 2007.  The Veteran was informed of those decisions in December 2007, but did not appeal or submit additional evidence within 1 year.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the denial of service connection for bilateral hearing loss disability and tinnitus in 2007 is sufficient to reopen the claims.  

The Veteran's private physician, S. Estrem, M.D., indicated in April 2010 that the Veteran's hearing loss was likely related to noise exposure in service.  Additionally, the September 2012 VA examination report associates the Veteran's tinnitus with his hearing loss.  

The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claims and which is neither cumulative nor redundant has been received.  

In sum, new and material evidence has been received to reopen the claims of service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

A careful review of the Veteran's service treatment records shown that a service examination in connection with flight physical in April 1970 noted that audiometric testing showed a defect manifested by "[h]earing loss."   

In 2006, the records from Dr. Estrem showed that the Veteran was seen in consultation in October 2006 and reported having significant noise exposure of being around jet engines in service and noticing a problem with tinnitus over the previous 5 years.  Hearing loss disability for each ear, as defined by 38 C.F.R. § 3.385, was shown by audiometry on testing in October 2006.  

On VA examination in November 2007, the Veteran reported that hearing loss problems were first noticed in the late 1980's.  The examiner reviewed audiometric data from in service and from post-service starting with Dr. Estrem's medical records from October 2006, as well as the Veteran's July 2007 claim application indication that the onset of hearing loss was in 1970.  

The examiner noted the Veteran's service duties as a helicopter repairman, crew chief, and door gunner and his reports of exposure to noise including from jet engines on Huey helicopters and from weapon firing during training in service.   After audiometric testing, sensorineural hearing loss disability of each ear was found.  

The examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not caused by or a result of service acoustic trauma.  The reasons given included that the Veteran's current bilateral sensorineural hearing loss occurred sometime after service and could be related to his age, post-service noise exposure, inner ear disturbance secondary to Meniere's disease, medications such as Viagra, or other factors.  

The reasons given for the tinnitus included that it was a symptom that could be related to auditory dysfunction and noise exposure in addition to non-auditory factors such as medication and neurophysiological factors.  

On VA examination in September 2012, the Veteran's claims file was reviewed and the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The reasons given were that review of audiological test results from enlistment and separation showed normal hearing sensitivity, bilaterally.  

The examiner noted that, although the Veteran's military occupational specialty as a helicopter repairman likely exposed him to hazardous levels of noise, a publication from the senior research audiologist at the National Institute of Occupational Safety and Health had reported that it was possible for a person to be exposed to hazardous noise and not develop hearing loss due to the individual's susceptibility.  

The Veteran described his tinnitus as having had its onset about one year prior to the examination, but the examiner noted that private medical records showed tinnitus in 2006 when he had reported having had it for 5 years.  

The examiner opined that the Veteran's tinnitus at least as likely as not was a symptom associated with his hearing loss, as it was known to be a symptom associated with hearing loss.  He found that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  

After reviewing the record in its entirety, the Board finds that the evidence to be in relative equipoise in showing that the Veteran's current bilateral sensorineural hearing loss disability and tinnitus as likely as not are due to his sustained exposure to harmful noise while serving around helicopters during service.  

The Veteran indicated in September 2010 that he had been experiencing chronic problems with his hearing since his discharge from service in 1971, and his wife testified in October 2009 and May 2010 that she started to realize that he was having trouble hearing shortly after service.   

These lay assertions are found to be credible and supported by the medical examination findings in April 1970 when the Veteran was noted to have a "[h]earing loss."

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  
 

ORDER

Service connection for bilateral hearing loss disability is granted

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


